FRED W. JONES, Jr., Judge.
The State of Louisiana appeals a judgment granting to plaintiff McMellon a restricted driver’s license.
The issues presented in connection with this appeal are identical to those raised in Barron v. State of Louisiana through the Department of Public Safety, our docket No. 14,471, 397 So.2d 29, rendered this date.
For the reasons set forth therein, we reverse the judgment of the district court granting McMellon a restricted driver’s license and order that his petition be dismissed, with costs at trial and on appeal assessed to plaintiff-appellee.